Citation Nr: 1433572	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  13-36 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for the residuals of cold injuries to the left upper extremity.

2. Entitlement to service connection for the residuals of cold injuries to the right upper extremity.

3. Entitlement to service connection for the residuals of cold injuries to the left lower extremity.

4. Entitlement to service connection for the residuals of cold injuries to the right lower extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1943 to March 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran's file consists of electronic records in Virtual VA and VBMS.  While the full record is in the VBMS, there are additional documents in Virtual VA that need to be taken into consideration in further review of these claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  A remand is required to obtain the Veteran's Social Security Administration (SSA) records, and to provide him with an adequate examination.

The Veteran claims that he is suffering from residuals of cold injuries to the left and right upper and lower extremities.  At the outset, the Board notes that in light of the circumstances of the Veteran's active service, in-service exposure to cold temperatures is conceded.

The Board also notes that the Veteran's service treatment records (STRs) are not available.  An April 2012 VA Memorandum states in detail the efforts made by the RO in order to obtain the Veteran's STRs.  As a result of the RO's efforts, a February 2012 response from the National Personnel Records Center indicated that the Veteran's STRs were not available because his records were not "recovered from the fire."  Therefore, the RO stated that all efforts have been exhausted, and concluded that further attempts to try to obtain the Veteran's STRs would be futile.  

In connection with his claims, the Veteran was afforded a VA Cold Injury Residuals examination in May 2012.  While the examiner was not clear with regard to a diagnosis, he concluded that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in service injury.  As rationale, the examiner stated that the Veteran had no cold injury residuals to his hands and feet as his osteoarthritis was minimal, and that there would have been much more arthritis if it was caused by a cold injury during service.  The examiner also noted that the x-ray results showing mild osteopenia and osteoporosis was not abnormal due to the Veteran's age.  The examiner stated that the Veteran denied having been treated for a cold injury or frostbite, and that according to the Veteran, the symptoms started around 1972, 30 years after the cold exposure in the 1940s.  

The Board notes that the May 2012 examination is inadequate for VA purposes because it is full of inconsistencies.  See Barr v. Nicholson, 21 Vet.App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, the Secretary must provide an adequate examination or notify the claimant why one will not or cannot be provided); 38 U.S.C. § 5103A(d)(2).  For example, in the diagnosis section of the examination, the examiner states that the Veteran currently has, or he has previously been diagnosed with, a cold injury.  However, in the explanation section, the examiner states that there was "no objective evidence of cold injury."  Moreover, in the "functional impact" section of the examination, the examiner states that the Veteran's cold injury residuals impacted his ability to work.  This is again a contradictory statement in light of the fact that the examiner stated that there was no objective evidence of cold injury.  The Veteran again notes at the end, as part of his rationale, that the Veteran did not have cold injury residuals, contradicting himself a third time.  For this reason, the Board finds that the examination is inadequate and a remand is necessary in order to obtain an adequate examination.   

Furthermore, the claims file indicates that the Veteran is in receipt of social security payments from the SSA.  See Veteran's Application for Compensation, dated November 1990.  The Board notes that VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The Board notes that the non-existence of the Veteran's STRs places upon VA a heightened duty to assist the claimant in developing the claims.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The claims file does not contain any associated SSA records, or any requests for such records.  As such, a remand is required to obtain the SSA records.

While on remand, the RO should also obtain all outstanding medical records since May 2012 from the relevant VA Medical Centers (VAMC). 

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate VAMC and obtain current VA medical records since May 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2. Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, to include any private treatment records for his claimed conditions.

3. If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. Contact the SSA and obtain all medical records associated with a disability award.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  Notice must be provided to the Veteran.  The notice must contain the identity of the records, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claims, notice that the Veteran is ultimately responsible for providing the evidence, and notice that the Veteran may provide alternative forms of evidence.  Associate all documents obtained with the claims file.

5. After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange for the Veteran to undergo a new VA cold injury examination in connection with his claims of residuals of cold injuries to his upper and lower left and right extremities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.

Provide a detailed description on whether the Veteran suffers from residuals of cold injuries to his upper and lower left and right extremities.  If the Veteran suffers from residuals of cold injuries to his bilateral upper and lower extremities, provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such diagnosed disability is the result of injury or disease incurred or aggravated in service, to include exposure to extreme cold conditions in service.  

The examiner is hereby advised that the Board concedes in-service exposure to cold temperatures in light of the Veteran's duties while in service.  

In addition to objective findings, the examiner should fully describe the Veteran's lay accounts with regard to his claims.

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate, in a printed (typewritten) report.

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



